Case: 18-40009       Document: 00514776935         Page: 1     Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                     No. 18-40009
                                                                             Fifth Circuit


                                   Summary Calendar
                                                                           FILED
                                                                    December 28, 2018
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

                                                  Plaintiff - Appellee

v.

JOHNNIE DOGGINS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CR-250-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Johnnie Doggins contests the denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence based on amendments to the
Sentencing Guidelines for drug offenses. Doggins was convicted of two counts
of distribution of cocaine base and one count of possession with intent to
distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1). Although the
Guidelines sentencing range was 121 to 151 months’ imprisonment, Doggins


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-40009     Document: 00514776935     Page: 2   Date Filed: 12/28/2018


                                  No. 18-40009

was sentenced to the statutory minimum of 240 months. This court affirmed
his conviction and sentence on appeal. United States v. Doggins, 633 F.3d 379,
384 (5th Cir. 2011). Doggins asserts that, under Amendments 750 and 782 to
the Sentencing Guidelines, he is entitled to a reduction in his sentence.
      Section 3582(c)(2) grants the district court the discretion to reduce a
defendant’s sentence if he was sentenced to a term of imprisonment based on
a sentencing range that subsequently was lowered by the Sentencing
Commission, if such a reduction is consistent with applicable policy statements
issued by the Commission.       18 U.S.C. § 3582(c)(2).     When faced with a
§ 3582(c)(2) motion, the district court first considers whether movant is eligible
for a sentence reduction under Guideline § 1B1.10. Dillon v. United States,
560 U.S. 817, 827 (2010). If the court determines defendant is eligible, it must
then consider the applicable 18 U.S.C. § 3553(a) sentencing factors to decide
whether a reduction “is warranted in whole or in part under the particular
circumstances of the case”. Id. at 827.
      Review of a district court’s authority to reduce a sentence pursuant to
§ 3582(c)(2) is de novo. United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010)
(citation omitted). On the other hand, review of the court’s discretionary
decision whether to deny a motion for reduction of a sentence under
§ 3582(c)(2) is for abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011) (citation omitted).
      The policy statement provided in Guideline § 1B1.10 dictates the court
may reduce defendant’s term of imprisonment under § 3582(c)(2) “[i]n a case
in which a defendant is serving a term of imprisonment, and the [G]uidelines
range applicable to that defendant has subsequently been lowered as a result
of an amendment to the Guidelines . . .”. See U.S.S.G. § 1B1.10(a)(1). The
phrase “[G]uideline[s] range applicable” includes a statutory minimum



                                          2
    Case: 18-40009    Document: 00514776935      Page: 3   Date Filed: 12/28/2018


                                  No. 18-40009

sentence when it applies. United States v. Carter, 595 F.3d 575, 580–81 (5th
Cir. 2010). Thus, for defendants sentenced under Guideline § 5G1.1(b) (“Where
a statutorily required minimum sentence is greater than the maximum of the
applicable guideline range, the statutorily required maximum sentence shall
be the guideline sentence.”), the applicable Guidelines range is the mandatory
minimum sentence “even [though] it involves a ‘range’ of only one number”.
See id. at 581.
      Doggins is not entitled to a reduction in sentence because application of
Amendments 750 and 782 does not lower his applicable Guidelines range. See
Guideline § 1B1.10(d) cmt. n.1(A). As stated, his current term of imprisonment
is based upon a statutory minimum sentence. 21 U.S.C. § 841(b)(1)(A) (2009);
U.S.S.G. § 5G1.1(b). As such, his applicable Guidelines range is the statutory
minimum sentence. See Carter, 595 F.3d at 577–81. Neither amendment
lowers that minimum sentence. Thus, the court did not err in concluding
Doggins is ineligible for a reduction in sentence under § 3582(c)(2).         See
Guideline § 1B1.10 cmt. n.1(A).
      To the extent Doggins contends he is eligible for relief from the statutory
mandatory minimum sentence under a retroactive application of the Fair
Sentencing Act, his claims are likewise unavailing and are foreclosed by our
decision in Doggins, 633 F.3d at 384.
      AFFIRMED.




                                        3